Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 17/065,643 filed on 10/08/2020.
Claims 1-10, 11-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding to claim 11 although “means” is not recited, the term module (a resource management module), which can be used as a substitute for “means” is recited. In this module” is being used as a generic placeholder

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20220022228 A1) in view of CHEN et al. (US 20220015070 ), and further in view of Chen et al. (US 20200053699 ) .
Regarding to claim 1, US 2020022228 A1 teaches a method comprising:
obtaining resource pool and resource configuration for transmission over sidelink logical channels (SL LCHs) by a transmitter user equipment (UE) for new radio (NR) SL communication (the sidelink resource configuration includes at least one of a configured grant type, configured grant index; sidelink configured scheduling RNTI, periodicity, subcarrier spacing, time domain resource location, frequency domain resource location, mode 1 resource pool, resource pool for autonomous resource selection, resource pool for sidelink reception, exceptional resource pool for sidelink transmission, mapping between a sidelink 
However, US 2020022228 A1 does not explicitly teach wherein each SL LCH is mapped to sidelink radio bearer (SLRB) 
US 20220015070 , from the same or similar fields of endeavor, teaches 
obtaining resource pool and resource configuration for transmission over sidelink logical channels (SL LCHs) by a transmitter user equipment (UE) for new radio (NR) SL communication, wherein each SL LCH is mapped to a sidelink radio bearer (SLRB) (according to the mapping between SLRB/SL LCH and the QFI, the UE will know how to use a specific SL LCH to transmit the data with the corresponding QFI. Furthermore, and based on whether the SL MAC PDU includes the data of the specific SL LCH, the UE will know whether the SL MAC PDU includes the data of the QFI within the configured QFI list) [see Paragraph 0183] (Methods, systems, and devices for resource configuration and selection for device-to-device links in mobile communication technology are described. An exemplary method for wireless communication includes receiving, by a wireless device from a network node, a configuration for multiple resource pools that are associated with a carrier set, selecting, based on the configuration, a resource from the multiple resource pools, and performing, using the resource, a device-to-device link communication. Another exemplary method for wireless communication includes receiving, by a wireless device from a network node, a configuration for multiple resource pools that are associated with a carrier set, receiving, from the network node, a dedicated resource, and performing, using the dedicated resource, a device-to-device link communication) [see the Abstract] ;

However, US 2020022228 A1 and US 20220015070 do not explicitly teach selecting a resource pool satisfying a number of resource pool configuration parameters, and determining a resource configuration for a transport block (TB) transmission.
US 20200053699, from the same or similar fields of endeavor, teaches selecting a resource pool satisfying a number of resource pool configuration parameters, and determining a resource configuration for a transport block (TB) transmission (selecting a resource pool satisfying a number of resource pool configuration parameters, and determining a resource configuration for a transport block (TB) transmission) [see Paragraphs 0122 & 0125 & 0051 & 0055 & 0065 & 0233 & 0236 & 0237 & 0238 & 0246 & 0187 & 0495 & 0517 & 0492 & 0055];
performing a Logical Channel Prioritization (LCP) procedure over a selected resource that satisfies QoS requirements of corresponding SLRBs, wherein SL data from LCHs are selected to form the TB based on joint considerations of the resource pool selection, the resource configuration, and the QoS requirements [see Paragraphs 0122 & 0125 & 
transmitting sidelink control information (SCI) of the TB and the TB to a receiver UE [see Paragraphs 0122 & 0125 & 0051 & 0055 & 0065 & 0233 & 0236 & 0237 & 0238 & 0246 & 0187 & 0495 & 0517 & 0492 & 0055].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 2020022228 A1 and US 20220015070), and further in view of US 20200053699 because US 20200053699 suggests that this disclosure generally relates to wireless communication networks, and more particularly, to a method  and apparatus for selecting  device-to-device resource pool  in a wireless communication system. 





Regarding to claim 11, US 2020022228 A1 teaches a transmitter User Equipment (UE) comprising:
A configuration and controller that obtains resource pool and resource configuration for transmission over sidelink logical channels (SL LCHs) by a transmitter user equipment (UE) for new radio (NR) SL communication (the sidelink resource configuration includes at least one of a configured grant type, configured grant index; sidelink configured scheduling RNTI, periodicity, subcarrier spacing, time domain resource location, frequency domain resource location, mode 1 resource 
However, US 2020022228 A1 does not explicitly teach wherein each SL LCH is mapped to sidelink radio bearer (SLRB) 
US 20220015070 , from the same or similar fields of endeavor, teaches 
obtain resource pool and resource configuration for transmission over sidelink logical channels (SL LCHs) by a transmitter user equipment (UE) for new radio (NR) SL communication, wherein each SL LCH is mapped to a sidelink radio bearer (SLRB) (according to the mapping between SLRB/SL LCH and the QFI, the UE will know how to use a specific SL LCH to transmit the data with the corresponding QFI. Furthermore, and based on whether the SL MAC PDU includes the data of the specific SL LCH, the UE will know whether the SL MAC PDU includes the data of the QFI within the configured QFI list) [see Paragraph 0183] (Methods, systems, and devices for resource configuration and selection for device-to-device links in mobile communication technology are described. An exemplary method for wireless communication includes receiving, by a wireless device from a network node, a configuration for multiple resource pools that are associated with a carrier set, selecting, based on the configuration, a resource from the multiple resource pools, and performing, using the resource, a device-to-device link communication. Another exemplary method for wireless communication includes receiving, by a wireless device from a network node, a configuration for multiple resource pools that are associated with a carrier set, receiving, from the network node, a dedicated resource, and performing, using the dedicated resource, a device-to-device link communication) [see the Abstract] ;

However, US 2020022228 A1 and US 20220015070 do not explicitly teach a resource management module that selects a resource pool satisfying a number of resource pool configuration parameters, and determining a resource configuration for a transport block (TB) transmission.
US 20200053699, from the same or similar fields of endeavor, teaches a resource management module that selects a resource pool satisfying a number of resource pool configuration parameters, and determining a resource configuration for a transport block (TB) transmission (selecting a resource pool satisfying a number of resource pool configuration parameters, and determining a resource configuration for a transport block (TB) transmission) [see Paragraphs 0122 & 0125 & 0051 & 0055 & 0065 & 0233 & 0236 & 0237 & 0238 & 0246 & 0187 & 0495 & 0517 & 0492 & 0055];
a Logical Channel Prioritization (LCP) procedure over a selected resource that satisfies QoS requirements of corresponding SLRBs, wherein SL data from LCHs are selected to form the TB based on joint considerations of the resource pool selection, the resource configuration, and the QoS requirements [see Paragraphs 0122 & 0125 & 0051 & 0055 & 0065 & 0233 & 0236 & 0237 & 0238 & 0246 & 0187 & 0495 & 0517 & 0492 & 0055]; 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 2020022228 A1 and US 20220015070), and further in view of US 20200053699 because US 20200053699 suggests that this disclosure generally relates to wireless communication networks, and more particularly, to a method  and apparatus for selecting  device-to-device resource pool  in a wireless communication system.


Allowable Subject Matter
Claims 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412